June 25, 1964


Honorable J. W. Edgar                 Opinion NO. c-275
Commlsslonerof Education
Texas Education Agency                Re: Questions relating to
Austin, Texas 78711                       the State Board of
                                          Education's authorization
                                          for the creation of a
                                          county junior college
                                          district, and the com-
                                          missioners court's au-
                                          thorlty to order elec-
Dear Mr. Edgar:                           tlons thereunder.
          In your letter of June 5, 1964, you requested our
opinion on two questionswhich are as follows:
         "(1) Where a first election has been
    called and failed for the creation of a
    county junior college district pursuant to
    State Board authorizationgranted in 1958,
    does a CommissionersCourt have authority
    to call a second or subsequentelection in
    1964 or thereafter?
         “(2)  Does a CommissionersCourt have
    authority under Section 19 of Article 2815h
    (where a first election authorized,properly
    ordered and held failed) to order a second or
    subsequent elections; and if so, legally must
    such election(s)be held within 12 months after
    the State Board of Education'sinitial author-
    ization therefor?"
          You state that authorizationwas obtained from the
State Board of Education on March 3, 1958, which authorized the
calling of an election toward the establishmentof a Galveston
County Junior College District. In March or April of 1958 the
election was held in Galveston County for the creation of a county
junior college district but failed to carry. It appears now that


                            -1320-
Ron. J. W. Edgar, page 2 (C- 275)


interested citizens from Galveston County plan to ask the
Galveston County CommissionersCourt to call an election for
the creation of a county junior college district, based on the
authorizationgranted by the Board in 1958.
          You further state that in September of 1963 the State
Board of Education adopted the policy that authorizationfor the
creation of a junior college district, if deemed desirable, will
be based on the following conditions: (1) the authorization
will expire 12 months after the date of authorizationif no elec-
tion has been conducted for the purpose of creating the college,
and (2) if the original election to create a junior college dis-
trict fails to carry, successiveelections may be conducted provided
that such elections are conducted within the 12 month period.
          To answer your first question we must look to the
provisions of Article 2815h, Sections 18 and 19 of the Revised
Civil Statutes. Section 18 provides in part that:
         "Whenever it Is proposed to establish a
    Union Junior College District, or a County
    Junior College District, as above provided, a
    petition praying for an election therefor, signed
    by notfewer than ten percent of the qualified
    taxpaying voters of the proposed territory, shall
    be presented to , . .the CommissionersCourt or
    CommissionersCourts of the county or counties
    involved . . . It shall thereupon become the
    duty of the . . .CommisaionersCourt or courts,
    so petitioned to pass upon the legality of the
    petition. . .It shall then be the duty of the
        .CommlsslonersCourt or courts, as the case
    ia; be, to forward the petition to the State
    Board of Education."
          Section 19 provides that if the State Board of Education
approves the establishmentof the junior college district:
               .it shall then be the duty of the
     Commis&ners Court or courts, as the case
     may be, to enter an order for an election to
     be held in the proposed territory within a
     time of not less than twenty days and not more
     than thirty days after,such order is issued
     to determine whether or not such Junior College
     District shall be created and formed. . . .'I
          The language of Sections 18 and 19 indicates that a
petition signed by at least ten percent of the qualified taxpaying


                            -1321-
Hon. J. W. Edgar, page 3 (C- 275)


voters of the propozed territorymust first be presented. ThSs
petition prays for an election' in Section 18; and under Section
19 If the petition Is approved by the State Board of Education,
then the CommissionersCourt has the duty to order "an election"
to be held in the proposed territory within a time of not less
than twenty days and not more than thirty days after such order
‘isissued. A majority vote of the qualifi d voters voting in
"said election,' determines the question 0: whether'to establish
a junior college district.
          Thus, we see that Article 2815h is clear in stating
that a petition prays for an election. Based upon such petition
the "further procedure" aumorized by the State Board of Education
is the ordering of an election by the CommissionersCourt. No-
where in this statu= is it stated that a petition shall be the
basis for more than one election. Rather, the initiatingpetition
and the resulting Board authorizationgive the CommissionersCourt
the authority to order only one election for the creation of a
County Junior College District.
          Therefore, we answer your first question in the negative.
The CommissionersCourt will have authority to call an election in
1964 only after new authorizationhas been obtained from the State
Board of Education under Article 2815h.
          It follows that your second question must also be
answered in the negative. That is, where a first election has
been authorized, properly ordered, and failed, a Commissioners
Court does not have authority under Article 2815h, Section 19 to
order a subsequent election under this initial authorization.
                     SUMMARY
         Where an election for the creation of a
    county junior college district has been called
    by a CommfssionersCourt pursuant to State Board
    of Education authorizationgranted In 19.58,and
    such election failed to carry, the commissioners
    court does not have authority to call a subsequent
    election based on this initial authorizationob-
    tained in 1958.
          Where a first election has been authorized,
     properly ordered, and failed, a commissioners
     court does not have authority under Article 2815h,
     Section 19, to order a subsequent election under
     this Initial authorization.



                            -1322-
Hon. J. W. Edgar, page 4 (C- 275)


                             Very truly yours,
                             WAGGONW CARR
                             AFtb??hdk


                             By:
                                E. Lawrence Merrlman
                                Assistant
ELM:sj:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Ed Boldlng
Jerry Brock
Edward Moffett
Milton Richardson
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                           -1323-